El Juez Asociado Señor Marrero
emitió la opinión del tribunal.
Sixto Manuel Carmona fué acusado y convicto ante la Corte de Distrito de Humacao del delito de escalamiento en primer grado subsiguiente. No conforme con la sentencia impuéstale apeló para ante este Tribunal y en apoyo de su recurso lia radicado por sí mismo un pliego escrito a mano que intitula “Sobre alegatos”. En 61 no hace un señala-miento de los errores cometidos a su juicio por la corte inferior, tal cual exige la Eegla 11 de este Tribunal. Empero, al igual que opina el Fiscal en su alegato, entendemos que el propósito del acusado fué imputar a la corte inferior los tres -errores siguientes:
1. Irregularidad en los procedimientos que dieron lugar a la formulación de la acusación;
2. El no haber tenido una adecuada defensa; y
3. Ser el veredicto contrario a la prueba.
Discutiremos las cuestiones antes mencionadas en el or-den en que las hemos expuesto.
La acusación presentada en este caso está suscrita por el Fiscal del Distrito de Humacao y en ella se hace cons-tar que la misma “está basada en el testimonio de testigos examinados bajo juramento ante el Juez de Paz de Fajardo, creyendo solemnemente que existe justa causa para presentarla al tribunal.” Artículo 3, Cócl. Enj. Crim. El acusado sostiene en su referido escrito que 61 no fué llevado ante *290ningún juez ni fiscal para ser procesado por el delito inrpu-tádole. No Ray ley en Puerto Eico que exija que mientras se está investigando una causa el acusado tenga que ser lle-vado ante un juez o fiscal. Pueblo v. Rodrigues,, 62 D.P.R. 778, 780; Pueblo v. Travieso, 60 D.P.R. 530, 535; Pueblo v. Montañez, 31 D.P.R. 516; y Pueblo v. Rivera, 25 D.P.R. 831. En este caso la acusación fue radicada oportunamente ante la Porte de Distrito de Humacao, y al leerse la misma el acusado estuvo presente y representado por letrado. No hay' duda de que el procedimiento se ajustó a derecho.
Por otra parte, oreemos que el acusado estuvo defámente representado por letrado durante el juicio. Del legajo de sentencia se desprende que al llamarse el caso en 23 de octubre para la lectura de la acusación, 61. compareció en persona y asistido por este acto solamente del Lie. Rafael S. Vidal. En ese momento el acusado informó al tribunal que pensaba contratar los servicios del Lie. Cruz Ortiz Stella para la defensa de su caso, procediéndose entonces a la lectura de la acusación y concediéndole el tribunal tres días para hacer la alegación correspondiente. El 26 de octubre compareció nuevamente el acusado en persona, hizo alegación de inocencia y solicitó juicio por jurado. Al ser llamado el caso en 11 de de diciembre de 1946, compareció una vez más' el acusado en persona y la corte inmediatamente manifestó:
“La Corte va a nombrarle abogado do oficio en este caso, al' Lie. Vidal, para ver este caso. 5 minutos de receso.”
Al reanudarse la sesión el juez preguntó:
“¿Las partes están listas?” Y la defensa contestó: “Estamos listos. El acusado reitera su alegación de inocencia. La defensa no tiene testigos.” Tr. Ev., págs. 1 y 2.
En los autos no hay constancia de que el acusado perso-nalmente o por mediación de su abogado manifestara en mo-mento alguno que no estaba listo para entrar a juicio o que solicitara la suspensión del caso. Por el contrario, repeti-*291mos, de ellos sólo se desprende que el acusado manifestó que estaba listo. Si bien aparece que la corte declaró un receso de cinco minutos, no se sabe con certeza qué tiempo duró el mismo y debe recordarse además que el Lie. Kafael S. Vidal fue quien representó al acusado originalmente en el acto de la lectura de la acusación y que posiblemente él estaba familiarizado con los heclios del caso.
Hemos leído cuidadosamente el caso de Pueblo v. Muriel, 57 D.P.R. 914, mencionado por el acusado en su escrito y creemos que el mismo es enteramente distinto al presente. En ese caso Muriel manifestó que no tenía testigos ni nada citados porque no sabía cuándo se iba a ver el juicio. Luego insistió en que necesitaba preparar su defensa y solicitó se le concedieran dos o tres días. La corte se negó a ello, le nombró un abogado de oficio y concedió a éste diez minutos para prepararse, a pesar de manifestar dicho letrado que tenía un caso en otra sección del tribunal. La situación allí reveló un estado completo de indefensión. Aquí, sin embargo, los derechos substanciales y constitucionales del acu-sado estuvieron debidamente protegidos. No procede la se-gunda contención del acusado.
En reiteradas ocasiones hemos dicho que el jurado es el juez de los 'hechos en las causas que se le someten y y que a no ser que do los autos se desprenda que éste ha cometido manifiesto error o haya incurrido en prejuicio o parcialidad no alteraremos el veredicto. Pueblo v. Rivera, ante pág. 194; Pueblo v. Betancourt, 66 D.P.R. 132, y Pueblo v. Millón, 66 D.P.R 243, 248.
La detenida lectura que hemos hecho de la transcripción de evidencia no nos convence de que el jurado cometiera manifiesto error o actuara movido por pasión, prejuicio o parcialidad. La prueba de El Pueblo tendió a demostrar que en la madrugada del 18 de agosto de 1945 el acusado pe-netró en la casa de Amador Kercadó Mitchel, sita en la Playa de Fajardo, y que de allí sustrajo un pantalón, una correa y una cinta métrica. La de la defensa, que consistió *292en el solo testimonio del acusado, tendió a controvertir la de cargo, pero lejos de lograrlo corroboró ésta en varios extremos. Ya hemos indicado que al jurado incumbía diri-mir cualquier conflicto en la prueba y estando el veredicto sostenido por la evidencia no debemos alterarlo.

Debe confirmarse la sentencia apelada.